Title: To Benjamin Franklin from Richard Oswald, 8 June 1784
From: Oswald, Richard
To: Franklin, Benjamin



Dear Sir
London 8th June 1784—

The inclosed Letter was sent to me yesterday by Lord Howe to be forwarded to you. And their Lordships of that Board having ordered a Copy of Capt Cooks Books of his last Voyage to be transmitted to you, they will be Sent in a Box by the Paris Diligence directed to the care of Monsr Pissot. Libraire, Quai des Augustines, to be delivered without expence.
Mr Jay left Dover, with a fair Wind, on the 1st Instt. I went down to that place along with Mr Laurens and Mr Vaughan, to bid him and Mrs Jay farewell. Mr Laurens left this place on Sunday last to go in the Falmouth packet for New York—together with his Son. His Female Friends he leaves at Bath—
I am glad of this, as I shall alwise be of every opportunity of testifying my respect and best wishes for your health and happiness, being with Sincere esteem and affection Dear Sir Your most obedient humble Servant

Richard Oswald
I beg my kind Complimts to your young Friend.

